IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-31417
                             Summary Calendar



KAREN BALLARD; JAMES WILSON; VIRGINIA GUY;
KENNETH GUY,

                                               Plaintiffs-Appellants,

KENNETH R. FABRÉ; DEVAN PARDUE,

                                               Appellants,

versus

LOUISIANA DEMOCRATIC PARTY; BEN JEFFERS,
Individually and as Chairman of the Louisiana
Democratic Party; TREY OURSO, Individually and
as Executive Director; PATSY ARCENEAUX,
Individually and as Chairperson of By-Laws
Committee; MARY JO CUTRER,

                                               Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 00-CV-287-C
                        --------------------
                          October 17, 2001

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           In an appeal arising from a 42 U.S.C. § 1983 civil rights

action, the appellants challenge the district court's grant of

certain defendants’ motions for attorney's fees and costs pursuant

to 42 U.S.C. § 1988 and 28 U.S.C. § 1927.          The appellants contend


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-31417
                                 -2-

that the 42 U.S.C. § 1988 motions were untimely and that neither

the 42 U.S.C. § 1988 nor the 28 U.S.C. § 1927 motions were

warranted by the record.

          A 42 U.S.C. § 1988 motion for attorney's fees and costs

is timely if filed within 30 days after the movant received notice

of entry of judgment.    See Walker v. City of Bogalusa, 168 F.3d

237, 239 (5th Cir. 1999).   While the fee motions were not so filed

in this case, the district court did not clearly err in its

determination that its judgment may have led to confusion regarding

the deadline for filing the motions.    See id.     The judgment created

a 30-day deadline for filing a "motion for reconsideration";

however, the Federal Rules of Civil Procedure do not recognize such

a motion, the 10-day deadline for filing a Fed. R. Civ. P. 59(e)

cannot be extended, and the Fed. R. Civ. P. 60(b) motion may be

filed up to a year after judgment.     See Lavespere v. Niagara Mach.

& Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990); Fed. R. Civ.

P. 6(b), 59(e), 60(b).   Moreover, the judgment ordered the filing

of fee motions eight days prior to the hearing on the "motion for

reconsideration," which was never filed, without limiting the

applicability of that deadline to fee motions relating to the

"motion   for   reconsideration."      In   light    of   these   special

circumstances and given that the instant fee motions were filed

within 30 days of the expiration of the court-created 30-day period

for filing a "motion for reconsideration," the district court did

not abuse its discretion in deeming the fee motions timely.           See

Walker, 168 F.3d at 239-40; Cf. Gribble v. Harris, 625 F.2d 1173,

1174 (5th Cir. 1980) (holding that under the "unique circumstances"
                                  No. 00-31417
                                       -3-

exception,    an     untimely     appeal   is    allowed     when    the   appellant

reasonably relied upon the district court's erroneous extension of

time to file a Fed. R. Civ. P. 52 or 59 motion or the district

court's entertaining of such motions despite their untimeliness).

             The appellants have not argued in their brief that the

district     court    abused      its   discretion      in    finding      that   the

plaintiffs' claims were frivolous and granting the defendants' 42

U.S.C.   §   1988    motions.       See    Walker,   168     F.3d     at   239-40.

Accordingly, that ground for appeal is waived. Furthermore, as the

district     court    did   not   clearly    err   in   determining        that   the

plaintiffs' attorneys unreasonably and vexatiously multiplied the

proceedings by moving to remand the case to state court, the

district court       did    not   abuse    its   discretion     in    granting    the

defendants' 28 U.S.C. § 1927 motions.              See id. at 240.

             AFFIRMED.